       Case 2:20-cv-01073-SRB Document 20 Filed 06/24/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sharyl Duboise,                                     No. CV-20-01073-PHX-SRB
10                  Plaintiff,                           ORDER
11   v.
12   Infinite Bloom LLC,
13                  Defendant.
14
            Plaintiff having filed a Notice of Settlement (Doc. 19);
15
16          IT IS ORDERED that this matter will be dismissed with prejudice within 30 days
17   of the date of this Order unless a stipulation to dismiss is filed prior to the dismissal date.
18
                   Dated this 24th day of June, 2021.
19
20
21
22
23
24
25
26
27
28
